Title: To James Madison from Thomas Newton Jr., 26 September 1804
From: Newton, Thomas, Jr.
To: Madison, James


Dr Sir.
Norfolk Septr: 26. 1804
I have sent to Messrs Ricketts & Newton for you two quarter Casks of Wine—one of Madiera of six years old of a superior quality, the of [sic] other of Lisbon such as can be recommended as genuine. You had better fine small quantees [sic] of both Kinds in order to give them fair trials. I wrote to you some time ago informing you that I should send the above wine to you, but could never accomplish it until a few days ago in consequence of disappointments from the Captains of the Packets. Should you want any more you can with ease procure it of a quality superior to any to be had else where on the Continent. My friend Dr. Fernandes, a partner of the house of Olivera of Madiera has just recd a Cargo of excellent wine. That house is justly celebrated for Shipping the best of Wines. Dr. Fernandes has likewise good port wine. I have for my own use purchased a quarter cask of the latter, and consider it the best wine of that Kind I ever tasted.
I shall at all times with pleasure receive and execute your commands. I have had your wine Cased to protect it agt. depredations and Water. With sentiments of regard & esteem I remain Yr. Obt: Servt
Tho: Newton Jr.
